DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 1/20/2022 has been entered and made of record.

The Applicant has canceled claim(s) 14.
The application has pending claim(s) 1-2, 7-10, and 12.

Applicant’s arguments, see pages 7-8, filed 1/20/2022, with respect to claims 1-2, 7-10, and 12 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 7-10, and 12 (now renumbered as 1-7, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: a similarity measure determination unit configured to determine a first similarity measure between a visual element for a target portion in the current image and the visual elements in the background model, wherein the visual elements in the background model are the visual elements whose classification information is the background, and wherein the visual elements in the background model are the visual elements for neighbouring portions which neighbour to a corresponding portion in the 
Similarly, independent claims 10 (now renumbered as claim 6, for issue) and 12 (now renumbered as claim 7, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Saitwal et al (US 2016/0125245 A1, as applied in previous Office Action) discloses that each pixel is evaluated and classified as depicting foreground or background by comparing a distance to a threshold and then refining using a specified correlation threshold.  However, Saitwal does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.